Affirmed and Opinion Filed December 30, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00881-CV

                 MOHAMED AHMED EL-RAYES, Appellant
                               V.
                        JONG LEE, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-03631-D

                        MEMORANDUM OPINION
               Before Justices Whitehill, Pedersen, III, and Reichek
                         Opinion by Justice Pedersen, III
      Mohamed Ahmed El-Rayes appeals from a judgment rendered in favor of

appellee Jong Lee after a jury trial. El-Rayes argues that the trial court erred in

denying his Motion for New Trial or erred in denying his Motion for Judgment

Notwithstanding the Verdict (“JNOV”). We affirm the judgment of the trial court.

                                 I.    BACKGROUND
      Lee sued El-Rayes in July 2017 for negligence—alleging that El-Rayes

caused a car accident that occurred on July 19, 2016, in which Lee was injured. Lee’s

original petition contained several discovery requests including document requests

and interrogatories. El-Rayes filed an answer in July 2017 in which he generally
denied Lee’s allegations and requested a jury trial. The parties thereafter exchanged

discovery.

        The case was called to trial before a jury on March 27 and 28 of 2019. Before

trial began, the trial court addressed several contested exhibits and motions in limine.

Pertinent to our discussion, El-Rayes objected to two particular pieces of evidence.

First, El-Rayes objected to the anticipated testimony of Tamara Gaines, a witness to

the accident, on the ground that her identity as a witness was not timely disclosed.

Second, El-Rayes objected to a video1 (with excluded audio) that depicted the car

accident on the ground that it was not authenticated.2 In response, Lee argued that

there was no unfair surprise to El-Rayes regarding Gaines because El-Rayes “[was]

the one that actually disclosed [this] witness to us when [El-Rayes] provided [a]

recorded statement.” Regarding the video, Lee argued that it could be authenticated

through a witness and “treated exactly as [a] photograph[].”

        The trial court ultimately (i) permitted Gaines to testify to the jury and (ii)

admitted the video into evidence through Gaines’s testimony. The jury heard

testimony from Lee and El-Rayes. The trial court further admitted (i) medical




    1
     The reporter’s record indicates that this video was recorded by a nearby gas station surveillance
camera.
    2
     Appellant also raised objections to the video under Texas Rule of Evidence 403, arguing that the video
was needless, cumulative and would inflame the jury. See TEX. R. EVID. 403 (“The court may exclude
relevant evidence if its probative value is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the jury, undue delay, or needlessly presenting
cumulative evidence.”). However, appellant does not brief those objections, so consequently, we offer no
opinion.
                                                    –2–
records of Lee’s injuries, which included a discharge summary from Lee’s doctor,

and (ii) a counter-affidavit from El-Rayes’s medical expert.

      After the jury returned a verdict in favor of Lee, the trial court rendered final

judgment. El-Rayes timely filed a Motion for New Trial, or in the Alternative,

Motion for JNOV in which he argued that the trial court erred when it (i) allowed

Gaines to testify, (ii) admitted the video of the accident, and (iii) found causation for

Lee’s injuries without expert testimony. The trial court denied the motion. This

appeal followed.

                                    II.   ISSUES RAISED

      El-Rayes raises one issue, which we reproduce verbatim:

      Whether the trial court erred in denying El-Rayes’ Motion for New
      Trial, or in the alternative, denying his Motion for JNOV.

      Though not raised as discrete issues, El-Rayes challenges the legal and factual

sufficiency of the evidence that supported the trial court’s finding of causation.

                             III.     STANDARDS OF REVIEW

      New trials may be granted and judgment set aside for good cause. TEX. R.

CIV. P. 320. We review the denial of a motion for new trial for an abuse of

discretion. Waffle House, Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010). The

standard of review for the denial of a motion for JNOV is the same as for the denial

of a motion for directed verdict—a challenge to the legal sufficiency of the evidence.

City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005) (“the test for legal


                                          –3–
sufficiency should be the same for summary judgments, directed verdicts, judgments

notwithstanding the verdict, and appellate no-evidence review”).

   IV.    WHETHER THE TRIAL COURT ERRED IN DENYING EL-RAYES’S MOTION
                               FOR NEW TRIAL

      El-Rayes contends that the (i) untimely disclosure of Tamara Gaines, (ii)

improper admission of the video, and (iii) lack of expert testimony to establish

causation of Lee’s injuries was good cause that merited granting a new trial.

      Admissibility of Evidence

      El-Rayes’s first two arguments challenge the admission of certain evidence.

We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005) (per curiam). A trial court

abuses its discretion when it acts “without reference to any guiding rules and

principles”—if it acts arbitrarily or unreasonably. Downer v. Aquamarine

Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). We will uphold the ruling if

there is any legitimate basis in the record to support it. Ten Hagen Excavating, Inc.

v. Castro-Lopez, 503 S.W.3d 463, 490 (Tex. App.—Dallas 2016, pet. denied). To

reverse an erroneous evidentiary ruling, an appellant must both establish error and

show that the error probably caused an improper judgment. TEX. R. APP. P. 44.1;

Thawer v. Comm’n for Lawyer Discipline, 523 S.W.3d 177, 183 (Tex. App.—Dallas

2017, no pet.).




                                        –4–
        i.      Disclosure of Tamara Gaines

        El-Rayes first argues that the trial court erred and abused its discretion in

allowing Tamara Gaines to testify because Lee failed to timely disclose Gaines as a

witness in his discovery responses. Under rule 193.6, discovery that is not timely

disclosed may be inadmissible as evidence. See TEX. R. CIV. P. 193.6(a). El-Rayes

argues that Lee did not identify Gaines as a person with knowledge of relevant facts

or as a potential witness until March 19, 2019, just over a week before the trial

began.3 El-Rayes contends that the trial court abused its discretion when it permitted

Gaines to testify because Lee failed to establish any exception to Texas Rule of

Procedure 193.6(a) for Lee’s untimely disclosure of Gaines.4

        In response, Lee argued to the trial court, and argues here, that his disclosure

of Gaines as a witness was not surprising to El-Rayes because El-Rayes previously


    3
        El-Rayes refers us to Lee’s responses to El-Rayes’s request for disclosure made under Texas Rule of
Civil Procedure 194.1. See TEX. R. CIV. P. 194.1 (“A party may obtain disclosure from another party of the
information or material listed in Rule 194.2”); TEX. R. CIV. P. 194.2(e) (“A party may request disclosure of
. . . the name, address, and telephone number of persons having knowledge of relevant facts, and a brief
statement of each identified person’s connection with the case”).
    4
     Texas Rule of Civil Procedure 193.6 discusses exclusion of evidence when a party fails to timely
respond to a discovery response as follows:
        (a) Exclusion of Evidence and Exceptions. A party who fails to make, amend, or
        supplement a discovery response in a timely manner may not introduce in evidence the
        material or information that was not timely disclosed, or offer the testimony of a witness
        (other than a named party) who was not timely identified, unless the court finds that:

                (1) there was good cause for the failure to timely make, amend, or supplement the
                    discovery response; or

                (2) the failure to timely make, amend, or supplement the discovery response will
                    not unfairly surprise or unfairly prejudice the other parties.

    TEX. R. CIV. P. 193.6.
                                                   –5–
disclosed Gaines’s name and information to Lee. Outside the presence of the jury,

counsel for El-Rayes had the following interaction with Judge Rosales about

whether El-Rayes disclosed Gaines to Lee:

      El-Rayes’s counsel: “. . . I am not saying that he’s not–that [Lee’s
      counsel is] telling a false statement. It could be that I just couldn’t find
      it. So I’m not saying that didn’t come from us. . . . it might just be our
      error somehow. I could not find it.
      ...
      Judge Rosales: . . . if [Lee’s counsel] is conveying to the Court that
      those names were provided by Defendant, I don’t see how, one, this
      would be an unfair surprise to you that this would be a witness that
      would potentially be called, and two, how that would be an unfair
      prejudice to you, given that that name, according to [Lee’s counsel],
      was in your files.

It is therefore apparent from the record that counsel for El-Rayes could not

controvert whether he disclosed Gaines to Lee.

      Although not admitted into evidence, the reporter’s record contains an audio

recording that El-Rayes made of Gaines on August 1, 2016, and produced to Plaintiff

in discovery. In this recording, El-Rayes asked Gaines about the July 19, 2016

accident. The recording contains Gaines answering questions from El-Rayes with

statements that match her testimony to the jury. Yet, relying on Sharp v. Broadway

National Bank, El-Rayes argues that his knowledge of Gaines does not excuse Lee’s

discovery obligation to timely identify Gaines as a witness. 784 S.W.2d 669, 671

(Tex. 1990) (“The fact that a witness’ identity is known to all parties is not itself

good cause for failing to supplement discovery”). However, in Estate of Toarmina,

we specifically held that Texas Rule of Civil Procedure 193.6 permits an

                                          –6–
undesignated witness to testify if the trial court finds good cause or lack of unfair

surprise. No. 05-15-00073-CV, 2016 WL 3267253, at *2 (Tex. App.—Dallas June

13, 2016, pet. denied) (mem. op.).

      In Oscar Luis Lopez v. La Madeleine of Texas, Inc., we held:

      We consider this focus on surprise as to the “issues” in a case
      inaccurate. Although it might be possible that untimely supplemented
      or amended discovery responses could cause surprise concerning the
      issues in a case, rule 193.6(a) relates to the discovery of evidence; its
      principal purpose—and most common application—is to protect a
      party from surprise concerning the existence of undisclosed evidence—
      not issues. The rule applies when the existence of evidence was not
      disclosed in a timely manner, whether or not such evidence related to
      an issue both parties knew existed in the case.

200 S.W.3d 854, 862 (Tex. App.—Dallas 2006, no pet.) (emphasis added). The

record shows that El-Rayes had prior knowledge of Gaines. Nevertheless, El-Rayes

appears to claim that discovery he independently obtained and disclosed to Lee was

unfairly surprising or prejudicial when used as evidence against him. See TEX. R.

CIV. P. 193.6(a)(2). El-Rayes provides no authority for this contention, and we have

found no support, either.

      We cannot conclude that the trial court acted without reference to any guiding

rules and principles when it permitted Gaines to testify. See Downer, 701 S.W.2d at

241–42. We agree with the trial court that there was no unfair surprise or prejudice

to El-Rayes in relation to Gaines’s testimony. The trial court did not abuse its

discretion in allowing the testimony of Gaines.



                                        –7–
        ii.     Admission of the Video

        El-Rayes next argues that the trial court erred and abused its discretion in

admitting a video that depicts the accident because the video had been neither timely

disclosed nor properly authenticated. See TEX. R. CIV. P. 193.6(a).

        A) Untimely Disclosure of the Video

        El-Rayes complains that Lee disclosed the video more than a year after the

discovery period ended in the case, and therefore, the video should have been

automatically excluded under rule 193.6(a). See TEX. R. CIV. P. 193.6(a). However,

El-Rayes does not direct us to any trial objection that the video had not been timely

disclosed.5 To preserve error on appeal, a party must present to the trial court a timely

request, motion, or objection, state the specific grounds therefore, and obtain a ruling

that appears in the record. See TEX. R. APP. P. 33.1(a).

        When an appellant raises an objection to evidence for the first time in a motion

for new trial, the appellant must show a legitimate reason for not raising the objection

at trial. See Lagrone v. State, 942 S.W.2d 602, 618 (Tex. Crim. App. 1997) (“If a

defendant fails to object until after an objectionable question has been asked and

answered, and he can show no legitimate reason to justify the delay, his objection is

untimely and error is waived.”); Jones v. State, 111 S.W.3d 600, 604 (Tex. App.—

Dallas 2003, pet. ref’d) (“Unless the defendant can show a legitimate reason for not



    5
     El-Rayes directs us to his Motion for New Trial, or in the Alternative, Motion for JNOV in the clerk’s
record, filed after trial concluded.
                                                   –8–
timely objecting, error is waived . . . “); see generally Dallas Ry. & Terminal Co. v.

Little, 109 S.W.2d 289, 295 (Tex. Civ. App.—Dallas 1937, writ dism’d) (discussing

that an appellant “should not be heard to complain for the first time in its motion for

new trial” if the appellant failed to object during trial). El-Rayes’s motion for new

trial shows no reason to justify the delay in raising his objection that the video was

untimely disclosed.

        We conclude that El-Rayes’s objection is untimely and that he has waived

error. See Lagrone, 942 S.W.2d at 618. When a party fails to preserve error in the

trial court or waives an argument on appeal, an appellate court may not consider the

unpreserved or waived issue. Fed. Deposit Ins. Corp. v. Lenk, 361 S.W.3d 602, 604

(Tex. 2012). Therefore, we may not consider whether the video was untimely

disclosed and offer no opinion.

        B) Improper Authentication of the Video

        El-Rayes next argues that the trial court admitted the video without proper

authentication. See TEX. R. EVID. 901(a).6 El-Rayes raised his authentication

objection to the trial court. Outside of the presence of the jury, Gaines answered

foundational questions about the authenticity of the video prior to its admission into

evidence, as follows:




    6
     “To satisfy the requirement of authenticating or identifying an item of evidence, the proponent must
produce evidence sufficient to support a finding that the item is what the proponent claims it is.” TEX. R.
EVID. 901(a).
                                                   –9–
      Lee’s Counsel: Ms. Gaines, after having watched the video, does the
      video truly and accurately depict the intersection and the vehicles that
      were involved in the collision?

      Gaines: Yes.

      Lee’s Counsel: Okay. And[,] did you -- were you able to see your
      vehicle in the video?

      Gaines: I was.

      Lee’s Counsel: And[,] were you able to see the vehicle of the
      defendant who you’ve testified was honking impatiently?

      Gaines: Yes.

      Lee’s Counsel: Okay. And[,] then were you also able to see Mr. Lee’s
      vehicle?

      Gaines: Yes.

      Lee’s Counsel: Okay. And[,] do you have any dispute as to the
      authenticity of what’s depicted on the video?

      Gaines: I do not.

      Lee’s Counsel: Okay. And[,] that is the actual collision that you
      witnessed?

      Gaines: It is.

After El-Rayes questioned Gaines on voir dire as to her recollection of the accident,

the trial court admitted the video.

      El-Rayes contends that Gaines had no connection to the video and could not

testify as to when it was taken, stored, or whether it was altered. El-Rayes also




                                       –10–
suggests that Gaines witnessed the accident from a different vantage point than that

of the video, thereby diminishing her ability to authenticate the video.

      The Texas Supreme Court has discussed videos in the context of personal

injury:

      [I]t is important to note that in personal-injury cases, video footage of
      a plaintiff can originate not only, as here, from defense-initiated
      surveillance but also from plaintiff-prepared day-in-the-life videos and
      third-party sources like security cameras and eyewitnesses. Many of the
      issues we discuss today can arise with any personal-injury plaintiff
      video, though each form also has its own particular concerns. No matter
      the type of video, each case must be evaluated individually.

Diamond Offshore Services Ltd. v. Williams, 542 S.W.3d 539, 548 (Tex. 2018).

“Video can be authenticated by anyone with knowledge of the information recorded,

including the party against whom it is offered.” Id. at 547 n.26 (citing TEX. R. EVID.

1007; Huffman v. State, 746 S.W.2d 212, 222 (Tex. Crim. App. 1988); Davidson v.

Great Nat’l Life Ins. Co., 737 S.W.2d 312, 314-15 (Tex. 1987). In S.D.G. v. State,

our sister court discussed the predicate for introduction of a video without audio as

follows:

      [Such a recording] requires proof of (1) its accuracy as a correct
      representation of the subject at a given time, and (2) its relevance to a
      material issue. This predicate need not be laid by the photographer, the
      person photographed, or even a person who was present when the
      photograph was taken. Any witness who observed the object or the
      scene depicted in the photograph may lay the predicate. The trial court
      is afforded considerable discretion in ruling on the admissibility of
      photographic evidence.




                                        –11–
936 S.W.2d 371, 381 (Tex. App.—Houston [14th Dist.] 1996, writ denied) (internal

citations omitted, emphasis added). We agree with our sister court that a witness

who observed the object or the scene depicted in a photograph or motion picture may

lay the predicate for that evidence. See id.

      Here, in addition to Gaines’s testimony about the video, El-Rayes further

testified that the video depicted the accident. Therefore, the record contains evidence

from two witnesses—who observed the accident and held knowledge about the

accident—that the video accurately depicted the accident. The record shows that the

video was adequately authenticated before being admitted into evidence. We cannot

conclude that the trial court acted without reference to any guiding rules and

principles with respect to admitting the video into evidence. See Downer, 701
S.W.2d at 241–42. The trial court did not abuse its discretion in admitting the video

into evidence.

      Sufficiency of the Evidence

      El-Rayes’s third argument challenges the legal and factual sufficiency of the

evidence on the element of causation. “When an appellant challenges the legal

sufficiency of an adverse finding on which he did not have the burden of proof at

trial, he must demonstrate there is no evidence to support the adverse finding.”

Fulgham v. Fischer, 349 S.W.3d 153, 157 (Tex. App.—Dallas 2011, no pet.). We

view the evidence in the light most favorable to the fact finding, indulging every

reasonable inference that would support it and disregarding contrary evidence unless

                                         –12–
a reasonable factfinder could not. Bos v. Smith, 556 S.W.3d 293, 300 (Tex. 2018).

“When reviewing the record, we determine whether any evidence supports the

challenged finding.” Fulgham, 349 S.W.3d at 157. “If more than a scintilla of

evidence exists to support the finding, the legal sufficiency challenge fails.” Id.; see

Formosa Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d
41, 48 (Tex. 1998); see also King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751

(Tex. 2003) (more than a scintilla of evidence exists when evidence “rises to a level

that would enable reasonable and fair-minded people to differ in their conclusions”).

We defer to the trial court’s fact findings if they are supported by legally sufficient

evidence. Bos, 556 S.W.3d at 300.

      In a challenge to the factual sufficiency of the evidence on an issue, we

consider all the evidence supporting and contradicting the finding in a neutral light.

Fulgham, 349 S.W.3d at 157 (citing Plas–Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d
442, 445 (Tex. 1989)). “We set aside the finding for factual insufficiency only if the

finding is so contrary to the evidence as to be clearly wrong and manifestly unjust.”
Id. (citing Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986) (per curiam)). The fact

finder is the sole judge of the credibility of the witnesses and the weight to be given

their testimony. Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex.

2003). We defer to the jury’s implicit determinations of credibility and the weight to

be given to the evidence. Wise v. SR Dallas, LLC, 436 S.W.3d 402, 408 (Tex. App.—

Dallas 2014, no pet.). As long as the evidence falls within the “zone of reasonable

                                         –13–
disagreement,” we will not substitute our judgment for that of the fact-finder. City

of Keller, 168 S.W.3d at 822. In conducting a factual sufficiency review, we should

detail the evidence relevant to the issue in consideration and clearly state why the

finding is factually insufficient or is so against the great weight and preponderance

as to be manifestly unjust, shock the conscience, or clearly demonstrate bias.

Windrum v. Kareh, 581 S.W.3d 761, 781 (Tex. 2019).

      iii.   Expert Testimony on Causation for Lee’s Injuries

      El-Rayes contends the trial court also erred in failing to grant his motion for

new trial because there is no expert testimony establishing that he caused Lee’s

injuries. El-Rayes challenges the legal and factual sufficiency of the evidence

supporting causation. El-Rayes relies on Guevara v. Ferrer, in which the Texas

Supreme Court reiterated the longstanding general rule that “expert testimony is

necessary to establish causation as to medical conditions outside the common

knowledge and experience of jurors.” 247 S.W.3d 662, 665 (Tex. 2007). However,

the supreme court acknowledged that under certain circumstances, causation

findings linking events and physical conditions could be sufficiently supported by

non-expert testimony. Id. at 666. In State Office of Risk Mgmt. v. Adkins we

addressed this exception noted in Guevara as follows:

      Lay testimony may establish a sequence of events that provides a
      strong, logically traceable connection to support a causation finding
      between the accident and the physical condition when such conditions
      (1) are within the common knowledge and experience of laypersons,
      (2) did not exist before the accident, (3) appeared after and close in time

                                        –14–
         to the accident, and (4) are within the common knowledge and
         experience of laypersons.

347 S.W.3d 394, 399–400 (Tex. App.—Dallas 2011, no pet.) (citing Guevara, 247
S.W.3d at 667).7 Nevertheless, Guevara held that temporal proximity alone does not

meet the standards of scientific reliability and does not, by itself, support an

inference of medical causation. Guevara, 247 S.W.3d at 667.

         We have previously held that a jury could causally connect a car accident to

plaintiffs’ (i) immediate head and neck pain and (ii) medical treatment for that pain

without expert testimony. Kelley & Witherspoon, LLP v. Hooper, 401 S.W.3d 841,

849–50 (Tex. App.—Dallas 2013, no pet.). In Ten Hagen Excavating Inc., we held

that an injured party’s evidence of injuries from a car accident—of “neck pain, mid-

back pain, headaches, left shoulder pain, left leg pain, and chest pain”—coupled with

according chiropractic records met the requirements set forth in Guevara and

connected the injuries to the accident. Ten Hagen Excavating, Inc., 503 S.W.3d at

490 (citing Guevara, 247 S.W.3d at 667).




   7
       We have also discussed Guevara in Edes v. Arriaga, holding:
         Guevara explained that expert testimony would not be necessary to support a finding of
         causation if the plaintiff was pulled from a damaged automobile with overt injuries such as
         broken bones or lacerations and undisputed evidence which reasonable jurors could not
         disbelieve showed that he did not have such injuries before the accident. In such a case,
         “the physical conditions and causal relationship between the accident and the conditions
         would ordinarily be within the general experience and common knowledge of laypersons.”
No. 05-17-01278-CV, 2019 WL 2266391, at *5 (Tex. App.—Dallas May 24, 2019, no pet.) (mem. op.)
(citing and quoting Guevara, 247 S.W.3d at 667).
                                                   –15–
      Here, Lee testified about his physical condition before the accident—that he

was athletic and had played sports. Lee lived with his mother and three sisters. Lee

testified that he was the “man of the house” and would do “all of the cleaning and

chores around” the household. Lee further testified that he was always involved

“every time there’s any heavy weightlifting.” Lee testified that he would help his

father in the “delivery of wholesale supplies, which consist[ed] of over fifty pounds

of weight.”

      Both Lee and Gaines testified that El-Rayes was responsible for causing the

accident. Lee, Gaines, and El-Rayes agreed that the collision was “powerful.” Lee

testified that he was travelling forty miles per hour before the impact; at impact, his

entire body shifted forward; his right knee struck his car. Lee testified that he “hurt

a lot,” “[his] arms were all burned, [he had] bleeding on [his] right arm,” and that

his eyebrow was bleeding. The record shows that Lee presented to an emergency

room after the accident, complaining of pain in his “entire body”—specifically

including his knees, back, arms, and wrist. The record shows that Lee’s pain had not

subsided five days after the accident. Lee testified that he could not raise his arms,

drive, or go to school right after the accident and that he was bedridden. Lee testified

that “until three months after the accident, [he] wasn’t even able to lift . . . ten [or]

twenty pounds. It—it would just cause headaches, too much stress, just pain all over

[his] body.” Lee testified he could not help his mother and sisters lift heavy items or

help his father lift heavy items for at least six to eight months after the accident. Lee

                                         –16–
testified that he did not have any of these issues before the accident. Lee testified

that his right knee was still impaired and that he continued to experience headaches

and pain in his back and legs. Lee testified that his back pain continued to affect his

sleep and caused him so much pain that he “wanted to cry.”

       The admitted evidence includes medical records from Dr. Jeffrey C.

Komenda, who treated Lee from July 21, 2016, to his discharge on December 2,

2016.8 Dr. Komenda’s discharge summary notes that Lee “was in good health before

the accident occurred and not having any current neck, back, shoulder, or other pains

like he was experiencing since right after the accident.” Dr. Komenda’s discharge

summary for Lee includes several statements about Lee’s physical condition—

noting soreness over the sternum and ribs; bruises on arms and legs; tenderness and

pain in the right shoulder; limited range of motion; pain that radiated in the neck

area; back pain; numbness and pain “radiating down his legs;” and headaches. Dr.

Komenda continued:

       [I]t is clearly obvious that [Lee] has had new symptoms after this motor
       vehicle accident related to the above findings. . . . in all medical
       probability, and actually without a doubt, he has suffered injury to his
       body due to the trauma of this accident.
       ...
       These findings would coincide with the injury to his lumbar spine from
       the accident and account for the prolonged back pain and the numbness
       and pain radiating down his legs. The protruding disc and soft tissue
       swelling caused increased pressure on both the local nerves and lumbar
       nerve roots, which respectively caused the back pain and numbness in

   8
      The Parties agreed to admit the affidavits of the doctors (Dr. Komenda and El-Rayes’s counter-
affidavit doctor, Dr. Bernie L. McCaskill, respectively) without live testimony.
                                               –17–
         the legs. These findings most certainly demonstrate objective findings
         that signify there was a substantial enough trauma in this accident to
         cause the noted injury to his back and spinal column. With his pelvis
         belted into the seat, his upper body was free to move abruptly and cause
         shearing forces in the low back, which caused the damage to the disc
         and other structures of the lumbar spine.9

         In accordance with Kelley & Witherspoon, LLP and Ten Hagen Excavating,

Inc., the evidence in this case meets the requirements set forth in Guevara; the jury

could causally connect the car accident to Lee’s injuries without expert testimony.

See Kelley & Witherspoon, LLP, 401 S.W.3d at 849–50; Ten Hagen Excavating,

Inc., 503 S.W.3d at 490. Considering the evidence in the light most favorable to the

verdict and indulging every reasonable inference that would support the trial court’s

verdict, we conclude that the jury could have found that the accident caused Lee’s

injuries. Furthermore, considering all the record evidence supporting and

contradicting the trial court’s judgment in a neutral light, we conclude that the jury

could have found that the accident caused Lee’s injuries. On this record, such a

finding would not be so against the great weight and preponderance of the evidence

as to be manifestly unjust, shock the conscience, or clearly demonstrate bias.

Therefore, we conclude that both legally and factually sufficient evidence supports

the trial court’s finding that the accident caused Lee’s injuries.


   9
       Dr. Komenda further wrote:
         His lumbar disc protrusion with annular tearing, and other spinal injuries were certainly
         caused by and or made worse by the accident and of course caused symptoms as described
         in this report. The acute nature of his injuries from the accident correlates exactly to the
         abrupt onset of his symptoms indicating again that there has been new damage to his spinal
         column due to the trauma from this accident.
                                                   –18–
        Because we conclude that the trial court (i) did not abuse its discretion in

permitting testimony from Tamara Gaines, (ii) did not abuse its discretion in

admitting the video into evidence, and (iii) had sufficient evidence to find that the

accident caused Lee’s injuries, we accordingly conclude that the trial court did not

abuse its discretion in denying El-Rayes’s motion for new trial.

   V.      WHETHER THE TRIAL COURT ERRED IN DENYING EL-RAYES’S MOTION
                                   FOR JNOV

        A trial court should grant a motion for JNOV when: (i) the evidence is

conclusive and one party is entitled to recover as a matter of law, or (ii) a legal

principle precludes recovery. See Blackstone Med., Inc. v. Phoenix Surgicals, L.L.C.,

470 S.W.3d 636, 645 (Tex. App.—Dallas 2015, no pet.); Iroh v. Igwe, 461 S.W.3d
253, 261 (Tex. App.—Dallas 2015, pet. denied); see also TEX. R. CIV. P. 301. A

JNOV is proper when a directed verdict would have been proper. TEX. R. CIV. P.

301; Fort Bend Cty. Drainage Dist. v. Sbrusch, 818 S.W.2d 392, 394 (Tex.

1991); Helping Hands Home Care, Inc. v. Home Health of Tarrant Cty., Inc., 393
S.W.3d 492, 515 (Tex. App.—Dallas 2013, pet. denied).

        El-Rayes does not separately brief this issue and instead relies on the same

legal sufficiency argument that there is no proper evidence establishing that he

caused Lee’s injuries. El-Rayes argues—without citation to authority or reference to

the record—that Lee’s injuries “are not the type that fall within the common

knowledge or experience of a juror, such as a broken bone or laceration.” However,


                                        –19–
as the trial court found and we have confirmed, legally sufficient evidence supports

the finding that El-Rayes’s negligence caused Lee’s injuries. Furthermore, we have

detected no legal principle that precludes Lee’s recovery from El-Rayes. See

Blackstone, 470 S.W.3d at 645. Therefore, we conclude that the trial court did not

abuse its discretion in denying El-Rayes’s motion for JNOV. We overrule El-

Rayes’s sole issue.

                                 VI.   CONCLUSION

   Because we overrule El-Rayes’s sole issue against him, we affirm the judgment

of the trial court.




                                          /Bill Pedersen, III//
                                          BILL PEDERSEN, III
190881f.p05                               JUSTICE




                                       –20–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MOHAMED AHMED EL-RAYES,                        On Appeal from the County Court at
Appellant                                      Law No. 4, Dallas County, Texas
                                               Trial Court Cause No. CC-17-03631-
No. 05-19-00881-CV           V.                D.
                                               Opinion delivered by Justice
JONG LEE, Appellee                             Pedersen, III. Justices Whitehill and
                                               Reichek participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee JONG LEE recover his costs of this appeal
from appellant MOHAMED AHMED EL-RAYES.


Judgment entered this 30th day of December 2020.




                                        –21–